Citation Nr: 1126477	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  09-24 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

Whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder to include schizoaffective disorder, major depression, bipolar disorder, mood disorder, NOS, psychosis disorder, NOS, and posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  During the course of the appeal, the Veteran moved to California; original jurisdiction now resides in the Los Angeles, California RO.

Procedural history

The Veteran's original claim of entitlement to service connection for an acquired psychiatric disorder was denied in a November 1976 rating decision.  The Veteran subsequently attempted to reopen the claim multiple times.  His claim was most recently last finally denied in a June 2002 rating decision.  The Veteran disagreed with the decision and a statement of the case (SOC) was issued in September 2003.  The Veteran failed to perfect his appeal and the decision became final.

The Veteran filed an original claim of entitlement to service connection for PTSD in June 1998.  The Veteran's claim was denied in a December 1998 rating decision.  The Veteran did not appeal that decision and it became final.

In February 2006, the Veteran filed to reopen his previously denied claims of entitlement to service connection for acquired psychiatric disorder and PTSD.  In the February 2008 rating decision, the RO declined to reopen either claim.  The Veteran disagreed with the decision and perfected his appeal by filing a timely substantive appeal in July 2009.

In January 2011, the Veteran presented sworn testimony during a personal hearing in Los Angeles, California, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  
Clarification of issue on appeal

The RO has heretofore addressed the Veteran claims for service connection for an acquired psychiatric disorder including schizoaffective disorder and entitlement to service connection for PTSD separately.  

The Board observes that in addition to schizoaffective disorder and PTSD, the Veteran has been diagnosed with a variety of psychiatric disabilities including anxiety disorder, major depression, bipolar disorder, mood disorder, NOS, psychosis disorder, NOS, and polysubstance abuse.  

It is clear that the Veteran is asserting entitlement to service connection for a psychiatric disability or disabilities, however diagnosed.  The United States Court of Appeals for Veterans Claims has recently decided that a veteran is not held to the disabilities (s)he has listed as a lay person without medical expertise; rather, service connection should be considered for any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, (s)he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The issue on appeal has been restated accordingly.

The issue of entitlement to service connection for an acquired psychiatric disorder to include schizoaffective disorder and PTSD is being reopened, is further addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  In a June 2002 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disability other than PTSD.

2.  The evidence submitted since the June 2002 RO denial is not cumulative or redundant of the record at the time of the prior final denial of the acquired psychiatric disability claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for acquired psychiatric disability, other than PTSD.

3.  In a December 1998 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for PTSD.

4.  The evidence submitted since the December 1998 rating decision is not cumulative or redundant of the record at the time of the prior final denial of the PTSD claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The June 2002 and December 1998 RO decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  Since the June 2002 and December 1998 RO decisions, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include schizoaffective disorder and PTSD; therefore, the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder and PTSD.  Implicit in his claim is the contention that new and material evidence which is sufficient to reopen the previously-denied claims has been received.

The Board will discuss certain preliminary matters.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the instant case, the VCAA appears to have left intact the requirement that a claimant must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist is fulfilled and proceed to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for benefits under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002).

Therefore, the VCAA duty to notify applies to the issue on appeal; the standard of review and duty to assist do not apply to the claim unless it is reopened.  See Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim).

The Board has carefully considered the provisions of the VCAA and the implementing regulations in light of the record on appeal, and for reasons expressed immediately below finds that the development of the issues has proceeded in accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify a claimant and a claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of this notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (a letter from VA to an appellant describing evidence potentially helpful to the appellant, but not mentioning who is responsible for obtaining such evidence, did not meet the standard erected by the VCAA).  

A VCAA notice letter was sent to the Veteran regarding his claims in February 2007.  The Board need not, however, discuss in detail the sufficiency of the letter or VA's development of the claim in light of the fact that the Board is reopening and remanding the Veteran's acquired psychiatric disorder claim.

Duty to assist

As was alluded to above, under the VCAA VA's statutory duty to assist a claimant in the development of a previous finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  See 
38 U.S.C.A. § 5103A (West 2002).

The Board therefore finds that under the circumstances of this case, the VA has satisfied the notification and duty to assist provisions of the law to the extent required under the circumstances.


The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2010).  As indicated above, the Veteran testified at a personal hearing before the undersigned.

Accordingly, the Board will proceed to its decision as to the issue on appeal.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  See 38 C.F.R. § 3.303(a) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection - PTSD

Specifically with respect to PTSD, three elements must be present:  (1) medical evidence diagnosing PTSD; (2) combat status or credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link established by medical evidence, between current symptomatology and the claimed in-service stressors.  See 38 C.F.R. § 3.304(f) (2010).
Finality/new and material evidence

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

The definition of material evidence was revised in August 2001 to require that the newly submitted evidence relate to an unestablished fact necessary to substantiate the claim and present the reasonable possibility of substantiating the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 (2010)).  This change in the law pertains only to claims filed on or after August 29, 2001.  Because the Veteran's claim to reopen was initiated in February 2006, the claim will be adjudicated by applying the revised section 3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).
For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual background

When the Veteran's claims of entitlement to service connection for schizoaffective disorder and PTSD were last finally denied by the RO in June 2002 and December 1998, the following pertinent evidence was of record.

The Veteran's DD-214 showed that the Veteran began active duty in the Army in August 1968 and was discharged in December 1969 for unsuitability.  The Veteran's January 1968 pre-induction examination did not document any psychiatric abnormalities.

A service treatment record dated October 1969 indicated that the Veteran experienced problems since he was sixteen years old, "has drug problem, drinking 15-16 double daiquiri's per day."  Service treatment records dated November 1969 showed that the Veteran attempted suicide by taking "sixteen 'red devils.'"  A long history of drug and alcohol abuse was also noted at that time.  The November 1969 service treatment records further noted that the Veteran was a "[r]ather immature, impulsive soldier with a long history of difficulties."  A December 1969 service treatment record reported that the Veteran "was on drugs and alcohol this weekend.  Has had multiple psychiatric problems in past.  Is a heavy drinker . . . Patient claims that he has been on drugs since age 16."  It further noted, "[p]atient has suicidal ideation but not for immediate future.  Has made suicidal gestures in past."  The November 1969 service separation physical examination report of record noted "[d]rug abuse, suicide attempt."

Treatment records from the VA hospital dated from June 1974 to July 1974 noted that it was the first admission for the Veteran "who had previously been in outpatient treatment."  At that time the Veteran was observed to have anxiety and was assessed as "an immature personality and has used alcohol and drugs inappropriately and this has led to impulse control problems."  VA treatment records dated July 1974 to November 1974 indicated that the Veteran "had attempted suicide three times in the past, the last time in 1969, and the first time when he was sixteen.  These attempts were made by the attempted use of Seconal and wrist slashing."  At that time, the Veteran was diagnosed with "drug abuse, depression, [and] neurosis with sociopathic features."

Treatment records dated in June 1975 documented an attempted suicide.  An August 1976 VA treatment record detailed that the Veteran "first started drinking in high school.  When he went into the service in 1968, he said he stepped up his drinking considerably . . . After being in service seventeen months, he was given a general discharge.  He says that the precipitating factor to that discharge was a suicide attempt.  Since then, he has been drinking heavily and has had a lot of involvement with drugs."

VA treatment records dated in March 1996 documented a diagnosis of "bipolar disorder, mania, with psychotic features."  Major depression was indicated as a diagnosis in January 1997.

In a letter dated August 2001, Dr. K.S.P. reported that the Veteran "has been receiving mental health treatment for many years at the outpatient mental health clinic . . . He suffers from what appears to be schizoaffective disorder, bipolar type with a severe anxiety component."  Dr. K.S.P. further stated that the Veteran "claims he began having serious symptoms [in service] related to his anxiety about his belief that he would be receiving certain training as a plumber.  When this did not occur to the degree that he had hoped, the patient reports that he slashed his wrists, experienced the first episodes of [psychiatric] symptomatology, and was relieved of duty for 'failure to adapt.'"  Dr. K.S.P. additionally stated that he supported the Veteran's assertions of service connection and explained, "[t]he onset of schizoaffective symptoms can occur under such conditions and he would have been at the proper age for the new onset of a chronic psychotic illness."

Also of record were numerous statements by the Veteran indicating that he developed psychiatric problems during his military service.  Specifically, he submitted multiple statements pertaining to alleged in-service stressors which caused his symptomatology that centered on his anxiety, depression, and 'hurt feelings' that he experienced at not being trained for a specific MOS and being forced to do odd jobs during his military service, particularly at Fort Hood and in the Republic of Korea.

In essence, the Veteran's claims were denied by the RO because there was of record no diagnosis of PTSD, and no evidence of schizoaffective disorder in service.

In February 2006, the Veteran filed to reopen his previously denied claims of entitlement to service connection for schizoaffective disorder and PTSD.  As indicated above, in a rating decision dated February 2008, the RO declined to reopen the Veteran's claims.  This appeal followed.

The evidence which has been added to the record since the June 2002 and December 1998 RO denials will be discussed in the Board's analysis, below.

Analysis

The Board notes that at the time of the last final denials, there was evidence of diagnoses of current acquired psychiatric disorders including schizoaffective disorder, major depression, bipolar disorder, psychosis NOS, and mood disorder, NOS.  As such element (1) was satisfied to that extent.  However, a diagnosis of PTSD was not of record at the time of the December 1998 rating decision.  Also of record was evidence in support of medical nexus; specifically, the August 2001 letter from Dr. K.S.P.  As such, the RO's June 2002 and December 1998 denials were essentially predicated upon deficiencies as to element (1), current diagnosis, with regard to the PTSD claim, and element (2), medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury.  See Shedden, supra; see also 38 C.F.R. § 3.304 (2010).

The June 2002 and December 1998 RO decisions which denied the Veteran's claims of entitlement to service connection for schizoaffective disorder and PTSD are final.  See  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  As explained above, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include schizoaffective disorder and PTSD may only be reopened if new and material evidence is received.  See 38 U.S.C.A. 5108 (West 2002); 38 C.F.R. 3.156 (2010); see also Barnett, supra.  Therefore, the Board's inquiry will be directed to the question of whether any additionally received evidence bears directly and substantially upon the specific matters under consideration.

In reviewing the evidence added to the claims folder since the June 2002 and December 1998 denials, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim.  

Specifically, the Veteran has submitted service treatment records, in particular the November 1969 service separation questionnaire, which was not of record at the time of the last final denial.  Crucially, the November 1969 service separation questionnaire documented the Veteran's endorsement of such symptomatology as 'frequent trouble sleeping, depression or excessive worry, nervous trouble of any sort, any drug or narcotic habit, and excessive drinking habit.'  The November 1969 questionnaire also indicated that the Veteran was in a state mental hospital "for six weeks under observation."  It further noted a "history of drug abuse, mental instability with attempted suicide October 1969."  As such, the Board finds that Shedden/38 C.F.R. § 3.304(f) element (2), in-service disease or injury, is satisfied to that extent.

Moreover, VA treatment records dated September 2000 (not of record at the time of the December 1998 rating decision) documented a diagnosis of PTSD.  Thus, the newly submitted evidence also includes evidence pertinent to 38 C.F.R. § 3.304(f) element (1), current diagnosis, with regard to the PTSD claim.  

The evidence associated with the claims folder subsequent to the June 2002 and December 1998 rating decisions is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for acquired psychiatric disorder to include PTSD.  The additional evidence indicates that the Veteran currently has an acquired psychiatric disorder (or disorders) related to his military service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), (a veteran seeking disability benefits must establish a connection between the veteran's service and the claimed disability).  

Accordingly, new and material evidence has been received pursuant to 38 C.F.R. 
§ 3.156(a).  The Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, major depression, bipolar disorder, psychosis, NOS, mood disorder, NOS, and PTSD is therefore reopened.

Additional comments

The Board wishes to make it clear that although the evidence discussed above is adequate for the limited purposes of reopening the claim, this does not make it sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim).

As indicated in the above VCAA discussion, VA's statutory duty to assist the Veteran in the development of his claim attaches at this juncture.  For the reasons explained in the remand section below, the Board finds that additional development is necessary before the Board may proceed to a decision on the merits of the reopened claim.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for an acquired psychiatric disorder to include schizoaffective disorder, major depression, bipolar disorder, mood disorder, NOS, psychosis disorder, NOS, and PTSD is reopened.  To that extent only, the appeal is allowed.

REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further evidentiary development.  

Reasons for remand

As was alluded to above, the Veteran has been diagnosed with an assortment of neuroses and psychoses, as well as substance abuse.  The specific nature of the Veteran's claimed disability is unclear.  

Specifically as to the claimed PTSD, it appears that the only medical evidence now of record which includes a diagnosis of PTSD is the September 2000 VA treatment record which indicates a continuing diagnosis of PTSD.  Critically, however, the VA treatment record contained no diagnostic findings, including findings regarding the Veteran's exposure to a traumatic event, sufficient to warrant such a diagnosis.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition; see also 38 C.F.R. § 4.125 (2010).  Moreover, the Board notes that in a subsequent May 2001 VA treatment record, the Veteran's treating physician stated that he "is not comfortable writing a recommendation for PTSD connection.  It has not been mentioned as a diagnosis or brought up by the patient until a secondary gain was evident.  Patient also has a tendency to feel victimized and emotionally manipulate people into feeling as if they are obligated to help him."

As to medical nexus, in his August 2001 statement, Dr. K.S.P. indicated he supported the Veteran's contentions that his acquired psychiatric disorder had its onset during his military service.  Dr. K.S.P. specifically stated that "[t]he onset of schizoaffective symptoms can occur under such conditions and he would have been at the proper age for the new onset of a chronic psychotic illness."  Crucially, in rendering his opinion, Dr. K.S.P. failed to discuss the medical evidence and other evidence that the Veteran's psychiatric problems had their onset prior to his enlistment in military service.  Moreover, Dr. K.S.P. did not explain the impact of the Veteran's substance abuse, if any, on his subsequent psychiatric diagnoses.   There are currently no other competent medical opinions of record which address the issue of medical nexus.  

Further, as is indicated in the factual background provided above, the Veteran has a rather complicated medical history.  His military service was marked by substance abuse and a purported suicide attempt; it is unclear to what extent, if the Veteran had a pre-existing psychiatric disorder and, if so, the extent to which it was affected by the circumstances of his military service.

In short, there is now of record conflicting and inadequately explained medical evidence as to the Veteran's current psychiatric diagnosis, including whether or not PTSD exists.  There is also a question of whether the Veteran's claimed acquired psychiatric disorder(s) is related to his military service.  These medical questions cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These issues must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2010) (medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Additionally, a review of the record indicates that the Veteran was previously granted Social Security Administration (SSA) disability benefits.  See the January 2011 Board hearing transcript, pg. 7.  These records are potentially pertinent to his current claim and should therefore be obtained for consideration in connection with the issue on appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).  

Accordingly, the case is REMANDED for the following action:

1. VBA should contact the SSA for the purpose of obtaining any records from that agency which pertain to the Veteran's claim for disability benefits.  Any records so obtained should be associated with the Veteran's VA claims folder.  All efforts by the RO to obtain the Veteran's SSA records, along with any notice that the records are unavailable, should be documented in the claims folder.  

2. VBA should make arrangements for the Veteran to be examined by an appropriate specialist for the purpose of addressing the Veteran's claimed acquired psychiatric disorder to include PTSD.  The Veteran's VA claims folder, including a copy of this REMAND and the Veteran's complete service records, must be made available to the examiner.  After interviewing the Veteran and reviewing the record, the examiner should accomplish the following: 

(1).  The examiner should either diagnose PTSD or rule it out as a diagnosis; in doing so, the examiner should provide detailed rationale with specific consideration of the September 2000 and May 2001 VA treatment records.  

(2).  If the examiner diagnoses the Veteran with PTSD, the examiner should indicate whether it is at least as likely as not that the Veteran's currently diagnosed PTSD is due to this claimed in-service stressor.  

(3).  The VA examiner should also provide an opinion as to whether the evidence of record clearly and unmistakably shows that the Veteran's acquired psychiatric disability pre-existed his active duty military service.  If the answer to this question is affirmative, the examiner should then provide an opinion as to whether the pre-existing acquired psychiatric disability was not aggravated by service, beyond the natural progression of the disorder(s).  If the examiner finds that the Veteran's acquired psychiatric disability did not pre-exist his military service, he/she should render an opinion as to whether the Veteran's currently diagnosed acquired psychiatric disability was incurred in his military service.

The report of the examination should be associated with the Veteran's VA claims folder.  Rationale for all opinions should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.

3. After undertaking any additional development which it deems to be necessary, the RO should then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


